11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of P.M.T., a child,            * From the 318th District
                                                 Court of Midland County,
                                                 Trial Court No. AD-32,977.

No. 11-14-00346-CV                             * June 10, 2015

                                               * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by reason
of this appeal are taxed against Appellants.